   Case 7:20-cv-01591-KMK-JCM Document 64 Filed 03/29/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



CHAD STANBRO,                                               Case No.: 7:20-cv-01591-KMK
                                               Plaintiff,

                      -against-

CORRECTION OFFICER NADYA PALOU,
CORRECTION OFFICER RAYMOND DEAL,                                ANSWER TO AMENDED
CORRECTION OFFICER KRISTOFER LEONARDO,                              COMPLAINT
CORRECTION OFFICER RICHARD LANDRY,
CORRECTION NURSE GARY PAGLIARO and
CORRECTION SERGEANT ENRIQUE TORRES,

                                            Defendants

      Defendant NADYA PALOU, by her attorneys Ofeck & Heinze, LLP, for her Answer to

the Amended Complaint, says:

                            THE PATIES AND JURSIDICTION

      1.   Defendant lacks sufficient knowledge to admit or deny.

      2.   Upon information and belief, admitted.

      3.   Defendant lacks sufficient knowledge to admit or deny.

      4.   Admitted as to defendant’s employment with DOCCS and residence of New York,

           only as of the date of the subject incident, and otherwise denied.

      5.   Admitted as to defendant’s employment with DOCCS only as of the date of the

           subject incident, and otherwise denied.

      6.   Admitted as to defendant’s employment with DOCCS only as of the date of the

           subject incident, and acted at all times within the scope of her employment, and

           otherwise denied, including that this allegation implies defendant committed any

           wrong or harm.



                                              1
Case 7:20-cv-01591-KMK-JCM Document 64 Filed 03/29/21 Page 2 of 11




  7.   (and 7a) Admitted that defendant acted at all times within the scope of her

       employment, and otherwise denied, including that this allegation implies defendant

       committed any wrong or harm. Denied that defendant acted with any independent

       purpose or personal motive outside the scope of her employment.

  8.   Upon information and belief, admitted.

  9.   Upon information and belief, admitted.

  10. Admitted to the extent that, to this defendant’s knowledge, defendant Deal acted at

       all times within the scope of his authority and duties, and in the course of his

       employment, and that he committed no act or omission that constitutes any harm

       or wrong, including that alleged or as may be alleged by plaintiff, and otherwise

       denied.

  11. (and 11a.) Admitted to the extent that, to this defendant’s knowledge, defendant

       Deal acted at all times within the scope of his authority and duties, and in the

       course of his employment, and that she committed no act or omission that

       constitutes any harm or wrong, including that alleged or as may be alleged by

       plaintiff, and otherwise denied.

  12. Upon information and belief, admitted as to defendant Leonardo’s employment

       with DOCCS and defendant otherwise lacks sufficient knowledge to admit or

       deny.

  13. Upon information and belief, admitted.

  14. Defendant lacks sufficient knowledge to admit or deny.

  15. (and 15a) Defendant lacks sufficient knowledge to admit or deny.




                                          2
Case 7:20-cv-01591-KMK-JCM Document 64 Filed 03/29/21 Page 3 of 11




  16. Upon information and belief, admitted as to defendant’s employment with DOCCS

      and defendant otherwise lacks sufficient knowledge to admit or deny.

  17. Upon information and belief, admitted.

  18. Defendant lacks sufficient knowledge to admit or deny.

  19. (and 19a) Defendant lacks sufficient knowledge to admit or deny.

  20. Defendant lacks sufficient knowledge to admit or deny.

  21. Defendant lacks sufficient knowledge to admit or deny.

  22. Defendant lacks sufficient knowledge to admit or deny.

  23. (and 23a). Defendant lacks sufficient knowledge to admit or deny.

  24. Upon information and belief, admitted.

  25. Upon information and belief, admitted.

  26. Defendant lacks sufficient knowledge to admit or deny.

  27. (and 27a) Defendant lacks sufficient knowledge to admit or deny.

  28. Defendant lacks sufficient knowledge to admit or deny.

                                     FACTS

  29. Defendant repeats the foregoing responses and allegations as if set forth verbatim

      herein.

  30. Defendant lacks sufficient knowledge to admit or deny, but denies knowledge of

      any grievance of the plaintiff and denies any underlying allegations as may relate

      to defendant.

  31. Defendant lacks sufficient knowledge to admit or deny, but denies knowledge of

      any grievance of the plaintiff and denies any underlying allegations as may relate

      to defendant.




                                        3
Case 7:20-cv-01591-KMK-JCM Document 64 Filed 03/29/21 Page 4 of 11




  32. Admitted generally that defendants Palou and Deal accompanied the plaintiff to his

      medical appointment, but denies specific knowledge of the procedure involved,

      and otherwise denied.

  33. Admitted generally that plaintiff was in the custody of the DOCCS and otherwise

      denied.

  34. Defendant lacks sufficient knowledge to admit or deny.

  35. Admitted generally that plaintiff was in the custody of the DOCCS, and that Deal

      Palou and Leonardo were in and around the treatment room, and otherwise denied.

  36. Admitted generally that plaintiff was in the custody of the DOCCS, and that

      defendant properly performed all duties in connection therewith, and otherwise

      denied.

  37. Admitted that plaintiff began to act in a violent and agitated manner, placing

      persons and property in extreme jeopardy, and defendant otherwise lacks sufficient

      knowledge to admit or deny.

  38. Denied.

  39. Denied.

  40. Denied.

  41. Denied.

  42. Denied.

  43. Denied.

  44. Denied.

  45. Denied.

  46. Defendant denies knowledge of the alleged facts and incidents.




                                        4
Case 7:20-cv-01591-KMK-JCM Document 64 Filed 03/29/21 Page 5 of 11




  47. Defendant denies knowledge of the alleged facts and incidents.

  48. Defendant denies knowledge of the alleged facts and incidents.

  49. Defendant denies knowledge of the alleged facts and incidents.

  50. Defendant denies knowledge of the alleged facts and incidents.

  51. Defendant denies knowledge of the alleged facts and incidents.

  52. Denied.

  53. Denied.

  54. Denied.

  55. Denied.

  56. Denied.

  57. Denied.

  58. Denied.

  59. Denied.

                                FIRST CAUSE OF ACTION

  60. Defendant repeats each of the foregoing responses as if set forth verbatim herein.

  61. Denied.

                             SECOND CAUSE OF ACTION

  62. Defendant repeat each of the foregoing responses as if set forth verbatim herein.

  63. Denied.

                              THIRD CAUSE OF ACTION

  64. Defendant repeats each of the foregoing responses as if set forth verbatim herein.

  65. Denied.




                                         5
Case 7:20-cv-01591-KMK-JCM Document 64 Filed 03/29/21 Page 6 of 11




                             FOURTH CAUSE OF ACTION

  66. Defendant repeats each of the foregoing responses as if set forth verbatim herein.

  67. Denied.

                              FIFTH CAUSE OF ACTION

  68. Defendants repeat each of the foregoing responses as if set forth verbatim herein.

  69. Denied.

  70. Denied.

                              AFFIRMATIVE DEFENSES

  71. Plaintiff’s claims for damages are remote and speculative.

  72. Plaintiff failed to mitigate his alleged damages

  73. Plaintiff assumed the known risk of injury, including (without limitation) such

      risks normally attendant to medical procedures and anesthesia, and adverse

      reactions thereto.

  74. The defendant owes no duty or legal obligation to plaintiff.

  75. The defendant acted at all times as agent for her disclosed principal.

  76. The defendant did not act with the required intent, mens rea, or willfulness.

  77. Plaintiff’s claims are premature and barred by virtue of his failure to make a Notice

      of Claim or other required demand.

  78. Plaintiff’s alleged First Amendment statements did not touch upon or involve

      matters of public concern.

  79. The recovery of the plaintiffs, if any, must be reduced by the amount received from

      or indemnified by any collateral source.




                                          6
Case 7:20-cv-01591-KMK-JCM Document 64 Filed 03/29/21 Page 7 of 11




  80. Plaintiff’s alleged damages are the result of acts or omissions committed by non-

      parties to this action over whom the Defendant has no responsibility or control.

  81. Plaintiff’s alleged damages are the result of acts of omission committed by the

      Plaintiff.

  82. Defendant’s actions (if any) were justified as being in defense of others or of

      property.

  83. The Eleventh Amendment bars Plaintiff’s claims for damages against the

      defendant to the extent brought against them in their official capacities

  84. Defendant is entitled to qualified immunity for the claims asserted, since

      defendant’s conduct (if any) did not violate clearly established law or it was

      objectively reasonable for him to believe that her conduct did not violate clearly

      established law.

  85. The Prison Litigation Reform Act of 1995 may bar Plaintiff’s claims in whole or in

      part, including (without limitation) due to plaintiff’s failure to exhaust his

      administrative remedies.

  86. Any state law claims are barred by New York Corrections Law § 24.

  87. The defendant at no time acted recklessly, willfully or maliciously in disregard of

      plaintiff’s constitutional rights, and therefore plaintiff is not entitled to punitive

      damages.

  88. Defendant reserves their right to seek contribution from other nonparty tortfeasors

      pursuant to any other applicable statute or article.




                                          7
Case 7:20-cv-01591-KMK-JCM Document 64 Filed 03/29/21 Page 8 of 11




  89. If it is determined that the defendant is liable in any degree to Plaintiff, he is

      entitled to have the liability apportioned among and between all defendants in this

      action.

  90. Statute of Limitations.

                                 ANSWER TO CROSS-CLAIMS

  91. The allegations of any cross-claims are denied in their entirety.

  92. Defendant’s Affirmative Defenses to the Complaint are asserted as to any cross-

      claims.

         WHEREFORE, defendants demand judgment against plaintiff dismissing the

  Complaint, in its entirety, with prejudice, and awarding costs and attorneys fees as

  allowed by law, interest, or, in the alternative, judgment for indemnification,

  contribution, allocation of their proportionate share of liability as may be determined in

  this action, dismissing all other defendants’ cross-claims and such other and further

  relief as the Court deems equitable and just.

                                                  OFECK & HEINZE LLP
                                                  Attorneys for Defendant N. Palou

                                                  By:_Mark F. Heinze___
                                                      Mark F. Heinze
                                                  85 Main Street, Suite 204
                                                  Hackensack, New Jersey 07601
                                                  Tel No. (201) 487-9900
                                                   markfheinze@gmail.com

                                                  265 Canal St #211,
                                                  New York, NY 10013
                                                  (212) 343-2662

                                                  PLEASE CORRESPOND WITH OUR
                                                  NEW JERSEY OFFICE




                                          8
   Case 7:20-cv-01591-KMK-JCM Document 64 Filed 03/29/21 Page 9 of 11




                                        LAW OFFICE OF BRADLEY S. GROSS
                                        Attorneys for Defendant R. Deal

                                        By:_Mark F. Heinze___
                                            Mark F. Heinze
                                        45 Rockefeller Plaza
                                        Suite 2000
                                        New York, NY 10111
                                        Tel. No. 212-732-7412
                                        bradgross@grosslawpc.com

March 29, 2021




                                    9
   Case 7:20-cv-01591-KMK-JCM Document 64 Filed 03/29/21 Page 10 of 11




                                     PROOF OF SERVICE

       On March 29, 2021, I served the within Answer on counsel for all parties via ECF.

       I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

       Executed on March 29, 2021

                                                   _Mark F. Heinze___
                                                   Mark F. Heinze

Service List
Andrew Weiss, Esq.
Sivin & Miller, LLP
Attorneys for Plaintiff
20 Vesey Street, Suite 1400
Manhattan, NY 10007
804-441-4564
Email: aweiss@sivinandmiller.com

Deanna Lea Collins, Esq.
New York State Office of The Attorney General
Attorneys for NYAG and Defendants Leonardo, Landry, Pagliaro & Torres
28 Liberty Street
New York, NY 10005
212-416-8906
212-416-6009 (fax)
deanna.collins@ag.ny.gov

Claudina Weis, Esq.
WILSON, BAVE, CONBOY, COZZA & COUZENS, P.C.
Attorneys for Westchester Medical Center and resident physician, Dr. John Full
707 WESTCHESTER AVE., STE. 213
WHITE PLAINS, NEW YORK 10604
Tele# (914) 686-9010
Fax# (914) 686-0873
Wbccc@wbccc.com
cweis@wbccc.com




                                             10
   Case 7:20-cv-01591-KMK-JCM Document 64 Filed 03/29/21 Page 11 of 11




Robert A. Fitch, Esq.
Rawle & Henderson, LLP
Attorneys for Dr. Weber
14 Wall Street, 27th Floor
New York, NY 10005
Ph: (212) 323-7070
RFitch@rawle.com




                                    11
